Title: To James Madison from William Duane, 27 August 1805 (Abstract)
From: Duane, William
To: Madison, James


          § From William Duane. 27 August 1805. “Francis Brueil, a French merchant connected with the Spanish Ambassador in many transactions, has recently applied to a tinman in this city to make a lantern such as is used in the service of artillery by night; one was made, and it is understood that a large number more are to be made. The Tinman suspecting that they might be intended for some purpose hostile to the U.S. has hesitated whether he ought to execute them—and would not if there were to be any reason to confirm his suspicions; he advised with me, and I have told him he ought to go on, so that their direction may be the more easily detected or traced. As it is impossible for me to determine what opinion ought to be informed on this subject, I thought it best to apprize you of it, and should any steps be necessary to be made on the subject, I am sure the man would aid. I have not however intimated to any one that I have taken this step—as after all it may be of no moment.”
        